Exhibit 10.38


December 13, 2017


Dear Jennifer,
As you know, you are a party to an offer letter dated April 26, 2013 (the “Offer
Letter”), by and between you and On Assignment, Inc. and/or its affiliated
companies (together, the “Company”). As we agree, certain provisions of the
Offer Letter are no longer effective and as such this letter agreement (this
“Agreement”), effective as of the date hereof (the “Effective Date”), supersedes
and replaces the Offer Letter, and sets forth certain benefits the Company has
determined to provide you in connection with a qualifying termination of
employment, as described in further detail below.
Qualifying Termination. In the event your employment with the Company is
terminated by the Company for its convenience (and not for cause or due to your
death or disability), you will be eligible to receive:
•
12 months’ of your then-current annual base salary, payable in substantially
equal installments in accordance with the Company’s normal payroll procedures
during the period commencing on your termination date and ending on the 12-month
anniversary thereof (the “Severance Period”); and



•
during the Severance Period, and subject to your valid election to continue
healthcare coverage under Section 4980B of the Internal Revenue Code and the
regulations thereunder (together, the “Code”), Company-reimbursed or
Company-paid coverage under its group health plans at the same levels as would
have applied if your employment had not been terminated, based on your elections
in effect on your termination date, provided, however, that (A) if any plan
pursuant to which such benefits are provided is not, or ceases prior to the
expiration of the period of continuation coverage to be, exempt from the
application of Section 409A (as defined below) under Treasury Regulation Section
1.409A-1(a)(5), or (B) the Company is otherwise unable to continue to cover you
under its group health plans without incurring penalties, then, in either case,
an amount equal to each remaining Company payment or reimbursement shall
thereafter be paid to you in substantially equal monthly installments over the
continuation coverage period (or the remaining portion thereof).

Your eligibility to receive the payments and benefits described above will be
subject to your timely execution and non-revocation of a general release of
claims to be set forth in a Separation Agreement in a form prescribed by the
Company.
Change in Control Termination. Notwithstanding anything contained in this
Agreement, you acknowledge and agree that the Company has adopted an Change in
Control Severance Plan (the “CIC Plan”), as amended from time to time, and,
that, in the event that you become entitled to compensation or benefits under
the CIC Plan (as determined solely under the terms of the CIC Plan), the terms
of the Offer Letter shall be superseded by the CIC Plan and no further
compensation or benefits in any form shall become payable under the Offer
Letter.
Section 409A. To the extent applicable, this Agreement shall be interpreted in
accordance with Section 409A of the Code and Department of Treasury regulations
and other interpretative guidance issued thereunder, including without
limitation any such regulations or other such guidance that may be issued after
the Effective Date (collectively, “Section 409A”).
Any right to a series of installment payments pursuant to this Agreement is to
be treated as a right to a series of separate payments. Any payments subject to
Section 409A that are subject to execution of a waiver and release which may be
executed and/or revoked in a calendar year following the calendar year in which
the payment event (such as termination of employment) occurs shall commence
payment only in the calendar year in which the consideration period or, if
applicable, release revocation period ends, as necessary to comply with Section
409A. All payments of nonqualified deferred compensation subject to Section 409A
to be made upon a termination of employment under this Agreement may only be
made upon your “separation from service” from the Company (within the meaning of
Section 409A, a “Separation from Service”).
Notwithstanding anything to the contrary in this Agreement, no compensation or
benefits, including without limitation any severance payments under this
Agreement, shall be paid to you during the six-month period following your
Separation from Service if the Company determines that paying such amounts at
the time or times indicated in this Agreement would be a prohibited distribution
under Section 409A(a)(2)(B)(i) of the Code. If the payment of any such amounts
is delayed as a result of the previous sentence, then on the first business day
following the end of such six-month period (or such earlier date upon which such
amount can be paid under Section 409A without resulting in a prohibited
distribution, including as a result of your death), the Company shall pay you a
lump-sum amount equal to the cumulative amount that would have otherwise been
payable to you during such period (without interest).
Miscellaneous. Your employment remains terminable at will by the Company or by
you at any time (for any reason or for no reason), subject to the provisions
contained herein. This Agreement is governed by California law. No amendment or
other modification of this Agreement shall be effective unless made in writing
and signed by the parties hereto. The Company may withhold from any amounts
payable under this Agreement such federal, state, local or foreign taxes as
shall be required to be withheld pursuant to any applicable law or regulation.





--------------------------------------------------------------------------------




We look forward to your continued contributions to On Assignment.


 
 
Respectfully,
 
 
On Assignment, Inc.
 
 
/s/Peter Dameris
 
 
Peter Dameris
 
 
Chief Executive Officer
 
 
 
 
 
 
Agreed acknowledged and accepted:
 
 
/s/Jennifer Hankes Painter
 
 
Chief Legal Officer
 
 
 
 
 
 
 
 














